Citation Nr: 0530948	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-17 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for patello-
femoral syndrome of the right knee.

2.  Entitlement to an initial compensable rating for patello-
femoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1971 and from July 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which determined that the veteran 
had failed to submit new and material evidence to reopen his 
claim for service connection for bilateral knee disabilities.

A May 1998 Board Remand noted that the RO had not made a 
final determination with respect to the veteran's claim for 
service connection for a left knee disability prior to its 
February 1997 rating decision.  

In July 1998, the RO denied the claim for service connection 
for a left knee disability on the basis that it was not well 
grounded.

In April 1999, the veteran appeared before a Veterans Law 
Judge at a travel board hearing held at the RO in Columbia, 
South Carolina.

A September 1999 Board decision found the claim for service 
connection for a left knee disability to be well grounded, 
and that new and material evidence sufficient to open and 
well ground a claim for service connection for a right knee 
disability had been submitted.  The claim for service 
connection for a right knee disability was ordered reopened 
and the claims for service connection for the right and left 
knee disabilities were remanded to the RO for further 
development.

In November 2002, the RO granted service connection for 
patello-femoral syndrome of the left and right knees, rating 
both as noncompensable (0 percent).

In January 2003, the veteran filed a notice of disagreement 
with the noncompensable ratings assigned for the left and 
right knee disabilities.  A statement of the case was issued 
in May 2003, and a timely appeal was received in June 2003.

In July 2005, the veteran appeared before the undersigned at 
a travel board hearing held at the RO in Columbia, South 
Carolina.  


FINDING OF FACT

Competent medical evidence of record reflects limitation of 
flexion, mild patellofemoral crepitus, positive medial joint 
line tenderness, mid lateral joint line arthrosis, and 
mechanical pain secondary to degenerative arthritis, 
bilaterally, of the knees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no 
more, for patello-femoral syndrome of the right knee, have 
been met.  38 U.S.C.A. § 
38 C.F.R. § 

2.  The criteria for an initial rating of 10 percent, but no 
more, for patello-femoral syndrome of the left knee, have 
been met.  38 U.S.C.A. § 
38 C.F.R. § 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to initial compensable ratings for patello-
femoral syndrome of the left and right knees

The veteran contends that he has constant pain in both knees, 
which worsens with prolonged standing and squatting.

The veteran received VA medical examinations for his 
bilateral knee disabilities in October 1997, April 2000, 
August 2000, and May 2003.  

The October 1997 VA examination report contains the veteran's 
reported history of pain in both knees, with a diagnostic 
impression upon examination of mild osteoarthritis and mild 
patellofemoral syndrome of both knees.  Range of motion 
testing revealed a modest limitation of extension to 135 
degrees, bilaterally.

The April 2000 VA examination report contains the veteran's 
reported history of pain in both knees, with a diagnostic 
assessment upon examination of mechanical knee pain secondary 
to degenerative arthritis, bilaterally.  Range of motion 
testing revealed a modest limitation of extension to 130 
degrees, bilaterally.

The August VA 2000 examination report contains the veteran's 
reported history of pain in both knees, with a diagnostic 
assessment upon examination of mechanical knee pain secondary 
to mild degenerative arthritis, bilaterally.  Range of motion 
testing revealed extension of the right knee of 130 degrees, 
and extension of the left knee of 135 degrees.

A January 2001 addendum to the April 2000 and August 2000 
examination reports contains findings of degenerative joint 
disease and degenerative arthritis of both knees.

The May 2003 VA examination report contains the veteran's 
reported history of pain in both knees, with a diagnostic 
assessment upon examination of mild lateral joint arthrosis 
of both knees which are minimally limiting in terms of 
standing or squatting.  Range of motion testing revealed 
extension of the right knee of 135 degrees and extension of 
the left knee of 130 degrees.

A July 2005 letter from the veteran's private treating 
orthopedic physician contains an impression of early 
degenerative joint disease of the bilateral knees, with 
findings upon examination of medial joint line pain in both 
the right and left knees. X-rays showed loss of medial joint 
space in both knees.  No range of motion testing was 
reported.

At his July 2005 travel board hearing, the veteran testified 
that his knees were constantly painful and that standing or 
walking aggravated the pain.

The RO has rated the veteran's knee disabilities under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by x-ray findings, which is to be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint, in this case, the 
knee.

Plate II of 38 C.F.R. § 4.71, the schedule of ratings for the 
musculoskeletal system, indicates that the normal range of 
flexion and extension motion of the knee is 0 to 140 degrees.

The medical evidence of record does not reflect ankylosis or 
any limitation of extension, but consistently reflects 
limitation of flexion.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, a noncompensable (0 percent) rating is warranted 
for flexion limited to 60 degrees, and a 10 percent rating is 
warranted for flexion limited to 45 degrees.  As the 
veteran's "worst" limitation of flexion has been reported 
as 130 degrees, bilaterally, a noncompensable rating for both 
knees is warranted.

However, a rating of 10 percent for each major joint or group 
of minor joints affected by limitation of motion may be 
assigned when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, and limitation of motion is confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

Functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  DeLuca v. Brown, 
8 Vet. App. 129, 139 (1995).   Here, the Deluca requirement 
to consider functional loss due to pain is reflected in the 
application of 38 C.F.R. § 5003, which authorizes a 10 
percent rating where the limitation of motion is 
noncompensable but there is satisfactory evidence of painful 
motion.

As the evidence establishes limitation of motion of both 
knees, confirmed by medical evidence of pain, a rating of 10 
percent is warranted for the veteran's left and right knee 
disabilities.

The Board has considered other potential ratings for the 
veteran's knee disabilities, but there is no medical evidence 
of ankylosis, recurrent subluxation, lateral instability, 
semilunar dislocated cartilage, removal of semilunar 
symptomatic cartilage, impairment of the tibia and fibula, or 
genu recurvatum and, consequently, no rating under other any 
other diagnostic code for either knee is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

For the reasons set forth below, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

In a May 2003 letter, following two Board remands, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In a May 2004 letter, the RO advised the veteran to send the 
RO any additional evidence or information that he thought 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in February 1997, 
more than three years prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a notice complying 
with the requirements of the VCAA prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in October 1997, April 2000, August 2000, and 
May 2003 in connection with his claims.


ORDER

1.  Entitlement to an initial rating of 10 percent, but no 
more, for patello-femoral syndrome of the right knee is 
granted.

2.  Entitlement to an initial rating of 10 percent, but no 
more, for patello-femoral syndrome of the left knee is 
granted.






	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


